Title: To Thomas Jefferson from James Oldham, 17 December 1804
From: Oldham, James
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Richmond December 17th 1804.
                  
                  I receivd yours of the 30th. Nov. from mr. G. Jefferson with the incloasd sum of 40. dollars, which am very thankful to you for. Kiln-dried plank will answer very well for doors, but the inhabitants of this place have not yet adopted the plan of Kiln-driings and There is no such thing as a Kiln for drying of Lumber in Richmond. the price of Lumber at the present is enormously high, common Flooring plank cannot be got for less than 18 and 20 pounds per thousand, 1 I.
                     do. at 14 pounds per thousand; these prices are given at the saw-mills and there is still to be addet the price of Halling. I have thot it would. be my best plan to get it from Flavannah as am perswaided it will come Less and be far superior in quallity:—I have the pleasure to inform your Excelency, that I have the good fortune to be imploy’d. in a Job of worke by mr. Joseph Gallego of Richmond; the worke prinzabella consists in building a green House, and repairing the present House which he has lately perchais’d of Mr. Davy Mead Randolph.
                  I am much at a loss for Paladio’s arcetect, and it is not to be had in Richmond; if it is not two much trouble for you, shou’d be ever thankful to you if you will please to try if it can be precour’d in Baltimore or Philadelphia.
                  In answer to what you have bin so condesending to say in Respect to Gabreil Lilley and John perry’s conduct towards me is, Sir, perfectly satisfactory, as I never did beleive, nor never shall beleive any orders were given to him: The ideah which you have, Sir, presum’d to of been the caws of this outrages attack on me. I do solomly dclare to Heaven that I am innocent, for I had no intipathy against ether of them nether did I insult them. but what was considerd by them as the grose insult was, Sir, this; diretly after Lilley maid that shaimful attack on mr. Craven and swore that he woul’d way-lay him and take his Life; to be more spedilay reveng’d as to of put his intention more spedily into execution; he dispachd a messenger after his Brother in Law mat ce, and another messenger after Luis Carrol another Brother in Law, the scheme was for these two men to assist Lilley in asasanateing mr. Craven. this scheme thru mere accedent. I was maid acquainted with. and I inform’d Craven of the plot, tho’ mr. Craven had hurn of ther plot one day earlier than I inform’d him, and was then about preparing himself to meet his adversary’s: after a long conversation between Craven and my-self I prevail’d on him to indever to keep out of there way, which he did by going immediatly out to Louden county and staying as long as the nature of his business woul’d admit of. this trip was so secretly done that it defeated Lilley and his honest Brothers from gratifying there pitiful youmour’s on what I call the Noblest worke of God, an Honest and upright man; and such I am convinc’d Craven to be: these men ware for seven or eigt days lurking about in different parts of Craven’s incosure with an expectation of meting him but ware disappointed.
                  Now Sir, the caracter of this Luis Carrol is the most infamous, it is well nown that he has bin convicted of hog-stealing and also of his stealing money in Milton: as to mr. Ce I do-not now a grait deal abot, but I think he enterd on a peice of bad business with his other two Friends?
                  If any canded person will say that I acted imprudently towards these men I will always acnoledge my self in the rong. Adue and may Heaven bless You. 
                  With Respect —²Your Obt Servt
                  
                     James Oldham 
                     
                  
               